DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 30 March 2021.  Claims 1 and 8 have been amended.  Claims 15-20 were previously withdrawn.  Claims 1-20 are pending in this application.  Claims 1-14 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 6, filed 30 March 2021, with respect to rejected claims 8-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 30 March 2021.  The rejections of claims 8-14 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 7-12, filed 30 March 2021, with respect to rejected claims 1, 2, 5-8 and 11-14 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the claim amendments filed on 30 March 2021.  The rejections of claims 1, 2, 5-8 and 11-14 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 12-16, filed 30 March 2021, with respect to the rejections of claims 1-4, 6-10 and 12-14 under 35 U.S.C. 102(a)(1)/(a)(2) 

Applicant’s arguments, see Remarks, pgs. 16-17, filed 30 March 2021, with respect to the rejections of claims 5 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the claim amendments filed on 30 March 2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being as being unpatentable over U.S. Patent Publication No.2017/0193792 A1 (Rodriguez) and U.S. Patent No. 8,437,984 B2 (McGreevy), incorporated by reference in Rodriguez in view of U.S. Patent Publication No. 2020/0227159 A1 (Boisvert) in further view of Non-Patent Literature Publication No. “Applying the Wells-Riley equation to the risk of airborne infection in hospital environments: The importance of stochastic and proximity effects” (Noakes).

Claims 1-14 stand rejected under 35 U.S.C. 103 as set forth below.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Interpretation
Claims 1 and 8 recite functional claim language as follows:
Claim 1 (lines 8-9) and claim 8 (lines 11-12) recite, “a suggested action based on the health risk levels to reduce a likelihood of infection of one or more occupants in the building.”  The limitation “to reduce a likelihood of infection of one or more occupants in the building” is functional claim language (i.e. intended use) that does not further limit the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No.2017/0193792 A1 (hereinafter Rodriguez) and U.S. Patent No. 8,437,984 B2 (hereinafter McGreevy), incorporated by reference in Rodriguez, in view of U.S. Patent Publication No. 2020/0227159 A1 (hereinafter Boisvert).  
As per claim 1, Rodriguez substantially teaches the Applicant’s claimed invention.  Rodriguez teaches the limitations of a method in a building management system (BMS) performed by one or more processing circuits, the method comprising: 
determining health risk levels for spaces (Rodriguez: i.e. determination of a risk map) in a building using occupancy data for the spaces (Rodriguez: pg. 9, par. [0070]; i.e. an input of a human body model module is both a presence and number of visitors in a room) and using health risk data relating to a risk of contracting or spreading an infectious disease (Rodriguez: pg. 9, par. [0067], [0068] and [0071] and pg. 11, par. [0087]; i.e. a risk of infection module creates a risk of infection model for a patient(s) in particular room of a hospital; and an output from each of the human body model module and the risk of infection module is input into a blending computational fluid dynamics (CFD) analysis module to produce the risk map); 
generating a visualization of the health risk levels for the spaces in the building (Rodriguez: pg. 7, par. [0054] and pg. 9, par. [0071]; i.e. representation of the risk map is a heat map which uses colors to represent individual risk values); and 
presenting the visualization of the health risk levels for the spaces in the building on a user interface (McGreevy: col. 7, lines 29-34 and 50-54; i.e. a visualization component (Fig.1, element 105) rendering a display of a heat map on a display device).

Not explicitly taught is the visualization comprising a suggested action based on the health risk levels to reduce a likelihood of infection of one or more occupants in the building. 



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) to include the addition of the limitation of a suggested action based on the health risk levels to reduce a likelihood of infection of one or more occupants in the building to improve indoor environmental conditions within a building to help reduce Hospital Acquired Infections (HAI) and Surgical Staff Infections (SSI) (Boisvert: pg. 1, par. [0002])).

As per claim 2, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a color-coded map of the spaces in the building (Rodriguez: pg. 8, par. [0060] and pg. 9, par. [0071]; i.e. the heat map uses colors to represent individual risk values, wherein the risk map is created for each patient room in a hospital), and wherein colors in the color-coded map correspond to the health risk levels for the spaces in the building (Rodriguez: pg. 9, par. [0071]; i.e. 

As per claim 3, Rodriguez teaches performing at least one of an air handling action (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”) or a disinfection action in the building based on the health risk levels for the spaces in the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria or sanitizer dispensed in the air to neutralize the pathogens.”).

As per claim 4, Rodriguez teaches the air handling action comprises increasing an outdoor air ventilation rate in the building (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”), and wherein the disinfection action comprises using disinfectant light to sanitize air circulated within the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria …”).

As per claim 6, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), the map visually identifying a path to a desired destination based on a determined health route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …”).

As per claim 7, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), the map visually recommending a space for a desired event based on a determined health risk level for the space on the user interface (Rodriguez: pg. 2, par. [0017], pg. 8, par. [0056], pgs. 9-10, par. [0072] and pg. 11, [0087]; i.e. rerouting individuals based on risk map, where a “navigation/route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …”; and “persuading visitors to go to other galleries …”).

As per 8, Rodriguez substantially teaches the Applicant’s claimed invention.  Rodriguez teaches the limitations of a building management system (BMS), the system comprising: 
one or more processing circuits (Rodriguez: pg. 11, par. [0083]-[0085] and Fig. 7, element 720; i.e. a processor device); and 
one or more computer-readable storage media (Rodriguez: Fig. 7, element 730; i.e. a memory) having instructions stored thereon that, upon execution by the one or 
determining health risk levels for spaces (Rodriguez: i.e. determination of a risk map) in a building using occupancy data for the spaces (Rodriguez: pg. 9, par. [0070]; i.e. an input of a human body model module is both a presence and number of visitors in a room) and using health risk data relating to a risk of contracting or spreading an infectious disease (Rodriguez: pg. 9, par. [0067], [0068] and [0071] and pg. 11, par. [0087]; i.e. a risk of infection module creates a risk of infection model for a patient(s) in particular room of a hospital; and an output from each of the human body model module and the risk of infection module is input into a blending computational fluid dynamics (CFD) analysis module to produce the risk map); 
generating a visualization of the health risk levels for the spaces in the building (Rodriguez: pg. 7, par. [0054] and pg. 9, par. [0071]; i.e. representation of the risk map is a heat map which uses colors to represent individual risk values); and 
presenting the visualization of the health risk levels for the spaces in the building on a user interface (McGreevy: col. 7, lines 29-34 and 50-54; i.e. a visualization component (Fig.1, element 105) rendering a display of a heat map on a display device).

Not explicitly taught is the visualization comprising a suggested action based on the health risk levels to reduce a likelihood of infection of one or more occupants in the building. 


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) to include the addition of the limitation of a suggested action based on the health risk levels to reduce a likelihood of infection of one or more occupants in the building to improve indoor environmental conditions within a building to help reduce Hospital Acquired Infections (HAI) and Surgical Staff Infections (SSI) (Boisvert: pg. 1, par. [0002])).

As per claim 9, Rodriguez teaches performing at least one of an air handling action (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”) or a disinfection action in the building based on the health risk levels for the spaces in the building (Rodriguez: pg. 10, par. 

As per claim 10, Rodriguez teaches the air handling action comprises increasing an outdoor air ventilation rate in the building (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”), and wherein the disinfection action comprises using disinfectant light to sanitize air circulated within the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria …”).

As per claim 12, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a color-coded map of the spaces in the building (Rodriguez: pg. 8, par. [0060] and pg. 9, par. [0071]; i.e. the heat map uses colors to represent individual risk values, wherein the risk map is created for each patient room in a hospital), and wherein colors in the color-coded map correspond to the health risk levels for the spaces in the building (Rodriguez: pg. 9, par. [0071]; i.e. the heat map uses colors to represent individual risk values in the patient rooms of the hospital).

As per claim 13, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), and 

As per claim 14, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), the map visually recommending a space for a desired event based on a determined health risk level for the space on the user interface (Rodriguez: pg. 2, par. [0017], pg. 8, par. [0056], pgs. 9-10, par. [0072] and pg. 11, [0087]; i.e. rerouting individuals based on risk map, where a “navigation/route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …”; and “persuading visitors to go to other galleries …”).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez and McGreevy, incorporated by reference in Rodriguez, in view of Boisvert in further view of Non-Patent Literature Publication No. “Applying the Wells-Riley equation to the risk of airborne infection in hospital environments: The importance of stochastic and proximity effects” (hereinafter Noakes).

As per claim 5, Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Boisvert does not expressly teach determining the health risk 

However Noakes, in an analogous art of modeling airborne infections (section: Methods, Fully Mixed Model, paragraph 1), teaches the missing limitation of determining a probability of infection for the spaces based on the occupancy data, a quanta generation rate for the infectious disease, and an outdoor air ventilation rate (section: Methods, Fully Mixed Model, paragraphs 1-3; i.e. a Wells-Riley model for airborne infection) for predicting a new number of infected cases (section: Methods, Fully Mixed Model, paragraph 1).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Boisvert to include the addition of the limitation of determining a probability of infection for the spaces based on the occupancy data, a quanta generation rate for the infectious disease, and an outdoor air ventilation rate to advantageously express a response of susceptible individuals to inhaling infectious droplet nuclei (Noakes: section: Methods, Fully Mixed Model, paragraph 3).

As per claim 11, Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Boisvert does not expressly teach determining the health risk 

However Noakes, in an analogous art of modeling airborne infections (section: Methods, Fully Mixed Model, paragraph 1), teaches the missing limitation of determining the health risk levels for the spaces comprises determining a probability of infection for the spaces based on the occupancy data and an outdoor air ventilation rate (section: Methods, Fully Mixed Model, paragraphs 1-3; i.e. a Wells-Riley model for airborne infection) for predicting a new number of infected cases (section: Methods, Fully Mixed Model, paragraph 1).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Boisvert to include the addition of the limitation of determining the health risk levels for the spaces comprises determining a probability of infection for the spaces based on the occupancy data and an outdoor air ventilation rate to advantageously express a response of susceptible individuals to inhaling infectious droplet nuclei (Noakes: section: Methods, Fully Mixed Model, paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


U.S. Patent Publication No. 2010/0198611 A1 discloses methods and systems for use in, e.g., a patient care computing environment, the methods and systems for determining infection risk for a patient associated with encountering a healthcare provider.

U.S. Patent Publication No. 2011/0093249 A1 discloses an integrated health care surveillance and monitoring system that provides real-time sampling, modeling, analysis, and recommended interventions.

U.S. Patent Publication No. 2021/0043330 A1 discloses providing information related to an infectious disease using a voice signal obtained by a voice recognition device (pg. 30, par. [0430]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117